673 S.E.2d 866 (2009)
STATE of North Carolina
v.
Linwood Earl FORTE.
No. 20A04-2.
Supreme Court of North Carolina.
February 5, 2009.
Margaret Lumsden, Raleigh, Mark E. Hayes, Greensboro, for Forte.
Valerie Spalding, Raleigh, C. Branson Vickory, III, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 5th day of December 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Wayne County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 5th day of February 2009."